The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Figures 1-2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated (these figures are labeled as prior art in the brief description).  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Bauman (US 2010/0174129) in view of Decreux (US 2011/0045596) and Bricker (US 2004/0132194) or Deves (US 6,548,305).  In figures 2-4 and their associated discussion Bauman teaches a catalytic .  
In the patent publication Decreux teaches a process for testing performance levels and/or changes over time of at least one catalyst CAT for a fixed-bed reactor comprising at least the following stages: a device for a CT test, comprising at least one hollow metal cartridge MC that contains in particular the catalyst CAT, is connected at a point A of an industrial chemical installation that uses a reaction feedstock that is suitable for testing the catalyst CAT, at point A, a liquid stream that consists of a fraction that is less than or equal to 1% of the preheated reagents circulating in the industrial chemical installation that is circulated in the cartridge MC through the catalyst CAT is sampled at a reaction temperature for a period T, at least a fraction of the effluent of the cartridge MC is sampled for chemical analysis, optionally, the device for the CT test of the industrial chemical installation is isolated without stopping its operation, and at least a fraction of the catalyst CAT is sampled for physical and/or chemical analysis.  The invention also relates to an industrial chemical installation that comprises the device for the CT bypass test.  Paragraphs [0025]-[0026] teach that in a first characteristic variant of the process, the liquid stream is circulated in a CT device that comprises at least two cartridges in parallel, MC1 and MC2, containing different catalysts, respectively CAT1 and CAT2; identical reaction conditions for the cartridges MC1 and MC2 are maintained; and samples of separate effluents of MC1 and MC2 are taken, from which a comparative chemical analysis is carried out.  This makes it possible to be able to test two different catalysts under strictly identical conditions so as to produce a reliable comparison test.  Paragraph [0027] teaches that in a second characteristic variant of the process, the liquid stream is circulated in a CT device that comprises at least two cartridges in parallel, MCa and MCb, containing the same catalyst CAT; different reaction conditions are maintained for the cartridges MCa and MCb; and samples of the separate effluents of MCa and MCb are taken, from which a comparative chemical analysis is produced.  This 
In the patent publication Bricker teaches a process and an assembly for simultaneously evaluating a plurality of catalysts is provided wherein the flow rate of a reactive fluid to each of a plurality of reactors is automatically adjusted based on the measured amount of catalyst sample in each reactor to concurrently obtain a substantially identical fluid space velocity in each of the reactors.  Paragraph [0008] teaches that the general object of the invention can be attained, at least in part, through a process for evaluating a plurality of catalyst samples for catalysis of at least a portion of a fluid.  In accordance with one preferred embodiment of the invention, such a process involves forming an array of a plurality of parallel reactors wherein each of the reactors contains a measured amount of at least one of the plurality of catalyst samples.  A quantity of the fluid is passed to each of the reactors at a flow rate automatically adjusted based on the measured amount of the at least one of the plurality of catalyst samples in each reactor to concurrently obtain a substantially identical first space velocity in each of the reactors.  Paragraph [0018] x removals, chlorinations and aminations as well as heterogeneous catalysis such as hydrocarbon conversions wherein a reactant feed is composed of one or more selected hydrocarbons and a co-reactant such as hydrogen, air or oxygen.  Examples of hydrocarbons for which practice of the invention may have particular application include paraffins such as propane, butanes, pentanes, hexanes and heptanes; aromatics such as benzene, toluene, and xylenes; and naphthenes such as cyclopentanes and cylcohexanes.  It is to be understood, however, that the broader practice of the invention is not necessarily limited to or by operation with particular hydrocarbons or the conversion thereof.  Paragraph [0032] teaches that the fluid feed is preferably gaseous but may be a liquid.  
In the patent Deves teaches method and an equipment carry out measurements on an effluent resulting from a chemical reaction taking place in a reactor containing a catalyst.  The method includes, in combination, injecting at least one feedstock into at least two reactors, sending the effluent coming from one of the reactors for analysis and measuring.  Controlling the pressure and the temperature of the effluent in the circuit contained between downstream from the reactors and upstream from the analysis device, and allowing automatic monitoring and control of the chemical reaction in the reactors and of the analysis and measurement cycle performed on the effluent produced by the reaction.  Column 4, line 47 to column 5 line 47 teaches that the equipment shown in the flowsheet example of figure 1 includes four reaction assemblies (suffix a, b, c and d).  These include the following various subassemblies: a system for injecting gaseous (2a to 2d) and liquid (1a to 1d) reagents, connected to each reactor 3a, 3b, 3c and 3d, a reaction section (3a to 3d) comprising several microreactors and a heating system, a diluent gas pre-expansion and injection system (4a to 4d) at the outlet of each reactor, means (5) intended for distribution of the effluents coming from each reactor, an analysis system (6) with 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the Bauman process to place the probe reaction of Bauman on a commercial gas phase reactor similar to the teachings of the test reactor being coupled to a commercial reactor by Decreux  and modify the probe reactor to have multiple catalyst beds as taught by Decreux because Bauman is usable with both gas and liquid feeds and the purpose of using the reactors to test catalysts under the same and/or different conditions is similar so that one of ordinary skill in the art would have expected the modification to succeed.  It also would have been obvious to one of ordinary skill in the art at the time the application was filed to apply the Bauman reactor system to other reactions such as the hydrocarbons in hydrogen reactions described by Bricker or Deves because as shown by Bricker and Deves a similar parallel reactor system can be used in testing catalysts for those types of reactions as well.  
Claims 22-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the art of record fails to teach or fairly suggest the claimed subject matter in these claims.
Applicant's arguments filed September 22, 2021 have been fully considered but they are not persuasive.  With respect to the obviousness rejection examiner notes that the first argument is not commensurate in scope with claim 1.  First a hydrocarbon feedstock can be a gas such as methane and ethane or a liquid hydrocarbon.  Thus the instant claims cover both a two-phase and a three-phase reactor.  Second, while claim 1 does specify a gas, it does not specify that the gas is involved in the reaction occurring at the catalyst.  Thus argument A is not commensurate in scope with the claims. 
Additionally with respect to argument A, the argument completely ignores the clear statement in paragraph {0064] of Bauman that the reactant and other material feeds, and reaction products and byproducts in reactor effluents supplied or generated may be either gaseous, liquid or mixed phase (such as e.g., gas/liquid or two or more immiscible liquids).  This is followed by descriptions of how one would handle mixed-phase reactants.  Thus contrary to the urging of applicant in argument A, the disclosure covers three-phase catalytic reactions.  As further evidence of this, examiner specifically points to the newly cited Bauman patent publication (US 2010/0317907, hereinafter referred to as Bauman ‘907) which is specifically directed to hydroprocessing of a hydrocarbon feedstock with the gas hydrogen (see at least the abstract).  While the drawings are slightly different compared to the applied Bauman reference, all figures that show reactors are present in both publications.  Also, Bauman ‘907 has a paragraph, [0045], that is comparable to paragraph [0064] of the applied Bauman reference.  Thus one of ordinary skill in the art looking at the applied Bauman reference would have understood that although there was a specific example being presented, the description was applicable to gas/liquid reactant streams and Bricker, Deves or Decreux were not needed for that aspect of the claims.  Thus, argument A is not persuasive for that reason either.  
With respect to argument B, the Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham.  Exemplary rationales that may support a conclusion of obviousness include: A) combining prior art elements according to known methods to yield predictable results; B) simple substitution of one known element for another to obtain predictable results; C) use of known technique to improve similar devices (methods, or products) in the same way; D) applying a known technique to a known device .  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited art is directed toward catalyst testing using plural reactors in parallel.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arlen Soderquist whose telephone number is (571)272-1265.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARLEN SODERQUIST/            Primary Examiner, Art Unit 1797